Citation Nr: 1727508	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 2010, for special monthly compensation (SMC) based on the loss of use of both lower extremities due to service-connected disability (systemic erythematous lupus with manifestations). 

2.  Entitlement to an effective date earlier than April 7, 2010, for a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1).


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to June 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran died on December [REDACTED], 2013.  Under the provisions of 38 U.S.C.A. § 5121A , when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008)).  In the present case, RO determined the Veteran's surviving spouse was a proper substitute for the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).






FINDINGS OF FACT

1.  The Veteran died in December 2013, while the issues of entitlement to an effective date earlier than April 7, 2010, for SMC based on the loss of use of both lower extremities due to service-connected disability (systemic erythematous lupus with manifestations) and, entitlement to an effective date earlier than April 7, 2010, for the grant of a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1), were pending before the Board. 

2.  Within one year of the Veteran's death, the Appellant, who is his surviving spouse, submitted the proper documentation for substitution.

3.  In an August 2010 rating action, the RO granted SMC based on the loss of use of both lower extremities due to service-connected disability; and, the grant of a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1), effective April 7, 2010, the date of his formal claim for a higher level of SMC.  

4.  However, on October 13, 2009, the RO received a VA Form 21-4502 (Application for Automobile or other Conveyance and Adaptive Equipment), which can be construed as and informal claim for SMC based on the loss of use of both lower extremities due to service-connected disability; and, a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1).   

CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of July 6, 2009, for the grant of SMC based on the loss of use of both lower extremities due to service-connected disability (systemic erythematous lupus with manifestations).  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria are met for an earlier effective date of July 6, 2009, for the grant of a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1).  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Appellant (through her attorney) contends that the effective date assigned for the awards of SMC based on the loss of use of both lower extremities due to service-connected disability; and, the grant of a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1) should be earlier than April 7, 2010.  The Board agrees.

Historically, in February 2008, the RO granted service connection for systemic erythematous lupus with manifestations to include arthritis, seizures, blood clots, foot conditions, urinary and bowel problems, heart problems, and hypertension.  The RO also granted SMC based on aid and attendance. 

On October 13, 2009, the RO received VA Form 21-4502 (Application for Automobile or other Conveyance and Adaptive Equipment).  

Evidence reviewed in connection with this claim included VA outpatient records that date between November 2008 and November 2009.  A July 6, 2009, VA social work consultation report reflects the Appellant's statements regarding the care of the Veteran.  She acknowledged that he required total care and maximum assistance.  She specifically stated the Veteran was unable to push himself up from his wheelchair.  

In November 2009, the RO denied the application for automobile adaptive equipment.  

On April 7, 2010, the RO received a statement from the Veteran's attorney, in pertinent part, requesting a higher level of SMC based on upon aid and attendance.  The attorney also submitted a statement by the Veteran's treating physician that indicated the Veteran was seriously ill and his health was failing.  In June 2010, the private physician reported that the Veteran was in need of aid and attendance indicating that he had lost the use of his upper and lower extremities due to a stroke.  VA examinations were conducted in June and July 2010.  The reports indicated that the Veteran was unable to stand or walk.  The examiner stated that the Veteran had loss of use of his lower extremities.

In August 2010, the RO granted based on the loss of use of both lower extremities due to service-connected disability; a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1); and specially adapted housing, effective on April 7, 2010.  Later that month, the RO granted entitlement to automobile and adaptive equipment, also effective April 7, 2010.  The RO found that the loss of use of both lower extremities was associated with the systemic erythematous lupus with manifestations.  Although this has been characterized as "service-connection," in fact this is merely acknowledgement of an increase in severity of the already service-connected erythematous lupus with manifestations, which then caused a loss of use of the lower extremities.  Thus, the Board has characterized the issues to better explain the circumstances; what the Appellant seeks is an earlier effective date for increased SMC compensation, not an earlier effective date for service connection.  

In August 2011, the Veteran filed a notice of disagreement to the effective date assigned for the grant of SMC based on the loss of use of both lower extremities due to service-connected disability; and, the grant of a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1).  

The Appellant (through her attorney) in essence contends that the effective date for the SMC based on the loss of use of both lower extremities due to service-connected disability (systemic erythematous lupus with manifestations); and, a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1), should be either the date of the VA outpatient clinical entry dated July 6, 2009, (which noted that the Veteran was severely incapacitated) or on October 13, 2009, the date the RO received the Application for Automobile or other Conveyance and Adaptive Equipment.  See April 2017 attorney's statement.  

Based upon a review of the evidence, the Board finds that July 6, 2009, is the earliest effective date assignable for the award of SMC based on the loss of use of both lower extremities due to service-connected disability; and, a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1). 

Whether measured from the Veteran's representative's April 2010 letter or the Veteran's October 2009 application, the one-year look-back rule shows that the effective date for the Veteran's increase in levels of SMC should be July 6, 2009.  38 U.S.C. 5110(b)(3); 38 C.F.R. 3.400(o)(2); Dalton v. Nicholson, 21 Vet App. 23 (2007) ("Hence, the Board is required to search the record to determine whether it is factually ascertainable that in the one year prior to the application there was an increase in disability.").  






ORDER

An earlier effective date of July 6, 2009, is granted for SMC based on the loss of use of both lower extremities due to service-connected disability (systemic erythematous lupus with manifestations), subject to the laws and regulations governing the payment of monetary benefits. 

An earlier effective date of July 6, 2009, is granted for a higher level of SMC based on the need for aid an attendance under the provisions of 38 U.S.C.A § 1114 (r)(1), subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


